 


 HR 5714 ENR: United States Army Commemorative Coin Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5714 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in recognition and celebration of the establishment of the United States Army in 1775, to honor the American soldier of both today and yesterday, in wartime and in peace, and to commemorate the traditions, history, and heritage of the United States Army and its role in American society, from the Colonial period to today. 
 
 
1.Short titleThis Act may be cited as the United States Army Commemorative Coin Act of 2008.  
2.FindingsThe Congress finds that— 
(1)the United States Army, founded in 1775, has served this country well for over 230 years;  
(2)the United States Army has played a decisive role in protecting and defending freedom throughout the history of the United States, from the Colonial period to today, in wartime and in peace, and has consistently answered the call to serve the American people at home and abroad since the Revolutionary War;  
(3)the sacrifice of the American soldier, of all ranks, since the earliest days of the Republic has been immense and is deserving of the unique recognition bestowed by commemorative coinage;  
(4)the Army, the Nation's oldest and largest military service, is the only service branch that currently does not have a comprehensive national museum celebrating, preserving, and displaying its heritage and honoring its veterans;  
(5)the National Museum of the United States Army will be— 
(A)the Army's only service-wide, national museum honoring all soldiers, of all ranks, in all branches since 1775; and  
(B)located at Fort Belvoir, Virginia, across the Potomac River from the Nation's Capitol, a 10-minute drive from Mount Vernon, the home of the Army's first Commander-in-Chief, and astride the Civil War's decisive Washington-Richmond corridor;  
(6)the Army Historical Foundation (hereafter in this Act referred to as the Foundation), founded in 1983— 
(A)is dedicated to preserving the history and heritage of the American soldier; and  
(B)seeks to educate future Americans to fully appreciate the sacrifices that generations of American soldiers have made to safeguard the freedoms of this Nation;  
(7)the completion and opening to the public of the National Museum of the United States Army will immeasurably help in fulfilling that mission;  
(8)the Foundation is a nongovernmental, member-based, and publicly supported nonprofit organization that is dependent on funds from members, donations, and grants for support;  
(9)the Foundation uses such support to help create the National Museum of the United States Army, refurbish historical Army buildings, acquire and conserve Army historical art and artifacts, support Army history educational programs, for research, and publication of historical materials on the American soldier, and to provide support and counsel to private and governmental organizations committed to the same goals as the Foundation;  
(10)in 2000, the Secretary of the Army designated the Foundation as its primary partner in the building of the National Museum of the United States Army; and  
(11)the Foundation is actively engaged in executing a major capital campaign to support the National Museum of the United States Army.  
3.Coin specifications 
(a)DenominationsIn recognition and celebration of the founding of the United States Army in 1775, and notwithstanding any other provision of law, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 Gold coinsNot more than 100,000 $5 coins, which shall— 
(A)weigh 8.359 grams;  
(B)have a diameter of 0.850 inches; and  
(C)contain 90 percent gold and 10 percent alloy.  
(2)$1 Silver coinsNot more than 500,000 $1 coins, which shall— 
(A)weigh 26.73 grams;  
(B)have a diameter of 1.500 inches; and  
(C)contain 90 percent silver and 10 percent copper.  
(3)Half dollar clad coinsNot more than 750,000 half dollar coins, which shall— 
(A)weigh 11.34 grams;  
(B)have a diameter of 1.205 inches; and  
(C)be minted to the specifications for half dollar coins, contained in section 5112(b) of title 31, United States Code.  
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the traditions, history, and heritage of the United States Army, and its role in American society from the Colonial period to today.  
(2)Designations and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin;  
(B)an inscription of the year 2011; and  
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  
(b)SelectionThe design for the coins minted under this Act shall— 
(1)contain motifs that specifically honor the American soldier of both today and yesterday, in wartime and in peace, such designs to be consistent with the traditions and heritage of the United States Army, the mission and goals of the National Museum of the United States Army, and the missions and goals of the Foundation;  
(2)be selected by the Secretary, after consultation with the Secretary of the Army, the Foundation, and the Commission of Fine Arts; and  
(3)be reviewed by the Citizens Coinage Advisory Committee.  
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  
(b)Mint facilitiesFor each of the 3 coins minted under this Act, at least 1 facility of the United States Mint shall be used to strike proof quality coins, while at least 1 other such facility shall be used to strike the uncirculated quality coins.  
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2011.  
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to such coins; and  
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $35 per coin for the $5 coin.  
(2)A surcharge of $10 per coin for the $1 coin.  
(3)A surcharge of $5 per coin for the half dollar coin.  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Foundation to help finance the National Museum of the United States Army.  
(c)AuditsThe Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Foundation under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
